EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended December 27, 2013 Current Month Rolling Performance* Rolling Risk Metrics* (Jan 2009 – Dec 2013) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 2.1% 1.0% -3.7% -3.7% -7.7% -5.7% -0.2% -5.7% 10.2% -28.9% -0.5 -0.7 B** 2.1% 1.0% -4.3% -4.3% -8.3% -6.3% -0.9% -6.3% 10.2% -31.1% -0.6 -0.8 Legacy 1*** 2.1% 1.2% -1.6% -1.6% -5.6% N/A N/A -3.1% 10.2% -23.0% -0.3 -0.4 Legacy 2*** 2.1% 1.2% -1.8% -1.8% -5.9% N/A N/A -3.4% 10.2% -23.7% -0.3 -0.4 Global 1*** 2.2% 1.3% -1.1% -1.1% -5.3% N/A N/A -3.7% 9.8% -22.1% -0.3 -0.5 Global 2*** 2.1% 1.3% -1.3% -1.3% -5.5% N/A N/A -4.0% 9.7% -23.1% -0.4 -0.5 Global 3*** 2.2% 1.1% -2.9% -2.9% -7.2% N/A N/A -5.7% 9.7% -28.9% -0.6 -0.7 S&P 500 Total Return Index**** 1.3% 2.1% 31.9% 31.9% 16.0% 17.8% 7.4% 17.8% 15.8% -18.2% Barclays Capital U.S. Long Gov Index**** -1.8% -1.9% -12.5% -12.5% 5.4% 2.4% 5.9% 2.4% 12.1% -15.6% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 31% 31% Energy 7% Long Brent Crude Oil 2.2% Long 7% Long Brent Crude Oil 2.2% Long Natural Gas 1.9% Long Natural Gas 1.9% Long Grains/Foods 14% Short Corn 3.6% Short 14% Short Corn 3.6% Short Wheat 2.6% Short Wheat 2.6% Short Metals 10% Short Gold 3.7% Short 10% Short Gold 3.7% Short Silver 2.3% Short Silver 2.3% Short FINANCIALS 69% 69% Currencies 34% Short $ Japanese Yen 6.7% Short 34% Short $ Japanese Yen 6.7% Short Euro 4.3% Long Euro 4.3% Long Equities 21% Long S&P 500 4.1% Long 21% Long S&P 500 4.1% Long Dax Index 3.9% Long Dax Index 3.9% Long Fixed Income 14% Short Long Gilts 3.0% Short 14% Short Long Gilts 3.0% Short Japanese Gov't Bonds 1.8% Long Japanese Gov't Bonds 1.8% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil markets finished higher due to a late-week rally caused by a larger-than-expected drop in U.S. inventories.Increased demand for gasoline and distillates also supported crude oil prices.Natural gas markets fell modestly because unseasonably warm temperatures reduced demand for heating fuel. Grains/Foods Grains markets generally declined, under pressure from favorable weather forecasts and weak demand from China.Coffee and sugar rallied as investors attempted to cover short positions prior to year-end. Metals Copper rose to a 4-month high because of strong U.S. employment data and optimism surrounding growth in Asia.Gold and silver markets posted strong gains as a dip in the U.S. dollar bolstered demand for inflation-hedging assets. Currencies The euro rose to 2-year highs versus the dollar as banks across the Eurozone attempted to shore up their balance sheets prior to 2014.The British pound also moved higher, supported by a positive outlook for the U.K. economy as a result of strong economic data.In Asia, the Japanese yen fell to 5-year lows as investors bet the Bank of Japan will continue its monetary easing initiatives throughout 2014. Equities Global equity markets rallied as a result of momentum from seasonal holiday-buying, also known as the “Santa Clause Rally”, and by better-than-expected U.S. employment data. Fixed Income U.S. Treasury markets generally fell in anticipation the U.S. Federal Reserve would continue to taper its bond-buying as a result of recent strong economic data in the U.S. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
